Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/150,808 filed 04/01/2021, which is a continuation of application 16/224,340 (Filed on 07/28/2020). Claims 1-19 are pending in the case. Claims 1, 8 and 12 are the independent claims.
Drawings
The applicant’s drawings submitted on 01/15/2021 are acceptable for examination purposes.
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 07/20/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a media data store configured to store”, “a media stream service configured to stream”, “a media application interface configured to present”, “a media application interface configured to present”, “a granular control module configured to: receive”, “an autoplay settings data store configured to save” and “an autoplay queue generator configured to generate” in claim 8.
 “a user input device configured to receive”, “a display device configured to present”, “a media content output device configured to play” and “a media playback application configured to generate” in claim 9.
“an audible notification module configured to detect” in claim 10.
“a wifi control module configured to: receive” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim elements “a media data store configured to store”, “a media stream service configured to stream”, “a media application interface configured to present”, “a media application interface configured to present”, “a granular control module configured to: receive”, “an autoplay settings data store configured to save” and “an autoplay queue generator configured to generate” in claim 8,  “a user input device configured to receive”, “a display device configured to present”, “a media content output device configured to play” and “a media playback application configured to generate” in claim 9, “an audible notification module configured to detect” in claim 10 and “a wifi control module configured to: receive” in claim 11 are a limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the system for configuring automatic playback settings for queues of media content. The use of the term “system for configuring automatic playback settings for queues of media content” is not adequate structure for performing to allowing a user to form a playback setting for media content because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “system for configuring automatic playback settings for queues of media content” refers to allowing a user to form a playback setting for media content and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 7-11 are rejected as depending on the claim 1 under the same rational. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
Claims 12-19 are describe a computer readable storage medium. As the instant specification discloses in [0077] to [0079], the term “computer-readable media” can covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.  

Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 very clearly dependent on claim 1 not on claim 2.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 32-37, 39-43 and 45-52 of U.S. Patent No. 10928998 B2. See below details regarding which claims are used within each rejection. 
Independent claims 1, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 37 and 43 of U.S. Patent No. 10928998 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. Refer to the individual comparisons below for details.

See the table below comparing the limitations recited in independent claim 1 of the instant application to limitations of independent claim 1 of U.S. Patent No. 10928998 B2.
Current CON Application 17/150,808

U.S. Patent No: US 10928998 B2 (Application no: 16/224,340)
Claim 1
A computer implemented method for configuring automatic playback settings on a media playback device, the method comprising: 
displaying a graphical user interface comprising a plurality of selectors for enabling and disabling automatic playback of media content, wherein each of the plurality of selectors corresponds to a media context category;

 
receiving selections of one or more of the plurality of selectors, the selections enabling at least one of the media context categories; 

receiving a selection of media content for playback on the media playback device, the media content comprising an initial queue of media content items; 
retrieving and playing the initial queue of media content items on the media playback device; 


ascertaining a first media context category corresponding to the initial queue of media content items; 


determining whether the first media context category is enabled for automatic playback of media content; 


upon determining that the first media context category is enabled for automatic playback of media content, retrieving an autoplay queue of media content items, the autoplay queue of media content items being related to the first queue of media content items; and 


upon concluding playback of the first queue of media content items, automatically initiating playback of the autoplay queue of media content items.





Claim 1
A computer implemented method for configuring automatic playback settings on a media playback device, the method comprising: 
displaying a graphical user interface comprising a plurality of selectors for enabling and disabling automatic playback of an automatically generated autoplay queue of media content items, each of the plurality of selectors corresponding to a different media context category; 
receiving selections of one or more of the plurality of selectors, the selections enabling at least one of the media context categories for automatic playback; 
receiving a selection of media content for playback on the media playback device, the media content comprising an initial queue of media content items; 
retrieving the initial queue of media content items from a media delivery system; playing the initial queue of media content items on the media playback device; 
ascertaining a first media context category corresponding to a category of relationships between the media content items in the initial queue of media content items; 
determining whether the first media context category is enabled for automatic playback of media content based on the selections received of the plurality of selectors; 
upon determining that the first media context category is enabled for automatic playback of media content, retrieving an autoplay queue of media content items, the autoplay queue of media content items being generated by the media delivery system to include media content items related to the first queue of media content items; and 
upon concluding playback of the first queue of media content items, automatically initiating playback of the autoplay queue of media content items.



Claim 8
A system for configuring automatic playback settings for queues of media content, the system comprising: 
a media delivery system comprising: a media data store configured to store media content; a media stream service configured to stream the media content to a media playback device; a media application interface configured to present a plurality of media playback options on a display of the media playback device; and an autoplay engine comprising: a granular control module configured to: 
receive selections of automatic playback settings, the selections enabling or disabling automatic playback of an autoplay queue for each of a plurality of media context categories, 










ascertain a media context category corresponding to an initial queue of media content being streamed from the media stream service, and 
determine whether the media context category is enabled for automatic playback; an autoplay settings data store configured to save the selections of automatic playback settings; and 

an autoplay queue generator configured to generate an autoplay queue of media content items and communicate the autoplay queue to the media stream service, the media content items in the autoplay queue being related to the media content items in the initial queue.





Claim 8
A system for configuring automatic playback settings for queues of media content, the system comprising: 
a media delivery system comprising: 3a processing device; and a memory device storing instructions that, when executed by the processing device, cause the media delivery system to: 






receive selections of automatic playback settings from a media playback device, the selections enabling or disabling automatic playback of an automatically generated autoplay queue for each of a plurality of media context categories, the media context categories describing relationships between media content items of the initial queue of media content; save the selections in an autoplay setting data store; receive a selection of an initial queue of media content; stream the initial queue of media content to the media playback device; 
ascertain a media context category corresponding to initial queue of media content being streamed, 

determine whether the media context category is enabled for automatic playback; when the media context category is enabled for automatic playback, 


generate an autoplay queue of media content, the media content items in the autoplay queue being related to the media content items in the initial queue; and stream the autoplay queue of media content to the media playback device.


Claim 12
One or more computer-readable media having computer-executable instructions embodied thereon that, when executed by at least one computing device, cause the at least one computing device to: 

display a graphical user interface on a display of the media playback device, the graphical user interface comprising: 


an autoplay toggle selector for enabling and disabling automatic playback of a second queue of media content after a first queue of media content has concluded; and 


two or more context toggle selectors for enabling and disabling automatic playback based on a media context category; and 



upon receiving a selection to enable automatic playback, store the selection in an autoplay settings data store.


Claim 12
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed by at least one computing device, cause the at least one computing device to: 
display a graphical user interface on a display of the media playback device, the graphical user interface comprising:

an autoplay toggle selector for enabling and disabling automatic playback of an automatically generated second queue of media content after a user-selected first queue of media content has concluded; and 6


two or more context toggle selectors for enabling and disabling automatic playback based on a media context category, the media content category describing relationships between media content items of the first queue of media content; and 
upon receiving a selection to enable automatic playback, store the selection in an autoplay settings data store.


Regarding claims 2-7, 9-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9-11 and 13-19 of U.S. Patent No. 10928998 B2, respectively.
Current CON Application 17/150,808

U.S. Patent No: US 10928998 B2 (Application no: 16/224,340)

Claim 2
The computer implemented method of claim 2, 
wherein the plurality of selectors comprise toggles for at least two different media context categories selected from album, artist, playlist, and song.
Claim 2
The computer implemented method of claim 1, 
wherein the plurality of selectors comprise toggles for at least two different media context categories selected from album, artist, playlist, and song.
Claim 3
The computer implemented method of claim 1, 
wherein the autoplay queue of media content items is selected based on at least one attribute associated with the initial queue of media content items.
Claim 3
The computer implemented method of claim 1, 
wherein the autoplay queue of media content items is selected based on at least one attribute associated with the initial queue of media content items.

Claim 4
The computer implemented method of claim 3, 
wherein the at least one attribute comprises one or more of: one or more acoustic elements of media content items in the first queue; a user preference; 

a geographic location; a time of day; and an external attribute.

Claim 4
The computer implemented method of claim 3, 
wherein the at least one attribute comprises one or more of: one or more acoustic elements of media content items in the first queue; a user preference; 

a geographic location; a time of day; and an external attribute.

Claim 5
The computer implemented method of claim 1, 
wherein the second queue of media content is selected based on a personalized user vector.

Claim 5
The computer implemented method of claim 1, 
wherein the second queue of media content is selected based on a personalized user vector.

Claim 6
The computer implemented method of claim 1, 
wherein the second queue of media content is a playlist of media content items selected for overlap with one or more of artists or tracks with the first queue of media content.

Claim 6
The computer implemented method of claim 1, 
wherein the second queue of media content is a playlist of media content items selected for overlap with one or more of artists or tracks with the first queue of media content.

Claim 7
The computer implemented method of claim 1, 
wherein upon concluding playback of the initial queue of media content items and before automatically initiating playback of the autoplay queue of media content items, playing an audible notification on the media playback device.

Claim 7
The computer implemented method of claim 1, 
wherein upon concluding playback of the initial queue of media content items and before automatically initiating playback of the autoplay queue of media content items, playing an audible notification on the media playback device.

Claim 9

The system of claim 8, further comprising a media playback device comprising: 




a user input device configured to receive selections of automatic playback settings, the selections enabling or disabling automatic playback of an autoplay queue for each of a plurality of media context categories; a display device configured to present the media application interface; a media content output device configured to play streamed media content; and 





a media playback application configured to generate a graphical user interface on the display for presenting media playback options and receiving selections of commands for playing media content and configuring settings for media content playback.
Claim 9

The system of claim 8, wherein the media playback device comprises: 
a processing device; and a memory device storing instructions that, when executed by the processing device, cause the media playback device to: 
display a graphical user interface comprising a plurality of selectors for enabling and disabling automatic playback of an automatically generated autoplay queue of media content items, each of the plurality of selectors corresponding to a different media context category; receive selections of one or more of the plurality of selectors, the selections enabling at least one of the media context categories for automatic playback; 


receive a selection of media content for playback on the media playback device, the media content comprising an initial queue of media content items; retrieve the initial queue of media content items from a media delivery system; play the initial queue of media content items on the media playback device; 

ascertain a first media context category corresponding to a category of relationships between the media content items in the initial queue of media content items; determine whether the first media context category is enabled for automatic playback of media content based on the selections received of the plurality of selectors; upon determining that the first media context category is enabled for automatic playback of media content, retrieving an autoplay queue of media content items, the autoplay queue of media content items being generated by the media delivery system to include media content items related to the first queue of media content items; and upon concluding playback of the first queue of media content items, automatically initiating playback of the autoplay queue of media content items. 
Claim 10
The system of claim 8, 
wherein the autoplay engine further comprises an audible notification module configured to detect when an initial queue of media content items is concluding and play an audible notification to indicate that playback of an autoplay queue will begin.

Claim 10
The system of claim 8, 
wherein the memory device of the media delivery system further includes instructions that, when executed by the processing device, causes the media delivery system to: detect when an initial queue of media content items is concluding, and play an audible notification to indicate that playback of an autoplay queue will begin.

Claim 11
The system of claim 8, 
wherein the autoplay engine further comprises a wifi control module configured to: 


receive selections of automatic playback settings, the selections enabling or disabling automatic playback of an autoplay queue depending on availability of a wireless network connection, detect a wireless network connection, and determine whether automatic playback is enabled based on the automatic playback settings and wireless network connection status.

Claim 11
The system of claim 8, 
wherein the memory device of the media delivery system further includes instructions that, when executed by the processing device, causes the media delivery system to: 
receive selections of automatic playback settings, the selections enabling or disabling automatic playback of an autoplay queue depending on availability of a wireless network connection, detect a wireless network connection, and determine whether automatic playback is enabled based on the automatic playback settings and wireless network connection status.

Claim 13
The computer-readable media of claim 12, 
wherein the graphical user interface further comprises a toggle selector being operable to enable or disable playback of an audible notification to indicate that playback of the initial queue has concluded and playback of the autoplay queue will begin.

Claim 13
The computer-readable media of claim 12, 
wherein the graphical user interface further comprises a toggle selector being operable to enable or disable playback of an audible notification to indicate that playback of the initial queue has concluded and playback of the autoplay queue will begin.

Claim 14
The computer-readable media of claim 12, 
wherein the graphical user interface further comprises a wireless connection toggle selector for enabling and disabling automatic playback based on connection status with a wireless network.

Claim 14
The computer-readable media of claim 12, 
wherein the graphical user interface further comprises a wireless connection toggle selector for enabling and disabling automatic playback based on connection status with a wireless network.

Claim 15
The computer-readable media of claim 12, 
wherein the two or more context toggle selectors are disabled when the autoplay toggle selector is set to disable automatic playback.

Claim 15
The computer-readable media of claim 12, 
wherein the two or more context toggle selectors are disabled when the autoplay toggle selector is set to disable automatic playback.

Claim 16
The computer-readable media of claim 12, 
wherein the two or more context toggle selectors are hidden when the autoplay toggle selector is set to disable automatic playback.

Claim 16
The computer-readable media of claim 12, 
wherein the two or more context toggle selectors are hidden when the autoplay toggle selector is set to disable automatic playback.

Claim 17
The computer-readable media of claim 12, 
wherein the instructions further cause the computing devices to: present a graphical user interface on the media playback device, the graphical user interface displaying visual representations of two or more autoplay queues for selection.

Claim 17
The computer-readable media of claim 12, 
wherein the instructions further cause the computing devices to: present a graphical user interface on the media playback device, the graphical user interface displaying visual representations of two or more autoplay queues for selection.

Claim 18
The computer-readable media of claim 17, 
wherein the instructions further cause the computing devices to: receive input through the graphical user interface indicating a selection of an autoplay queue for playback.

Claim 18
The computer-readable media of claim 17, 
wherein the instructions further cause the computing devices to: receive input through the graphical user interface indicating a selection of an autoplay queue for playback.

Claim 18
The computer-readable media of claim 17, 
wherein the instructions further cause the computing devices to: automatically select an autoplay queue if no input is received after a predetermined length of time.

Claim 19
The computer-readable media of claim 17, 
wherein the instructions further cause the computing devices to: automatically select an autoplay queue if no input is received after a predetermined length of time.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A). US 20110125297 A1: A method for setting up a list of audio files and an audio re-production device.
B). US 20210216198 A1: A method for defining a collection of digital media content for playback using a digital media player where (a) the collection is defined using specific criteria; and (b) the collection is not static but can alter or grow even after being made available to the digital media player; and (c) the said digital media files form a subset of a catalogue of digital media files available for the digital media player to play.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145